Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed September 29, 2022, claims 1,2, 4, 5, 8-13, 15, 18-22, 24 and 26-30 has been amended, claims 1-30 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 7 paragraphs 5 -  page 11 (all), filed September 29, 2022, with respect to claims 1-30 have been fully considered and but they are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 8, “ … Cheng fails to teach each and every element of the claims. For example, Cheng fails to teach "providing, to a network entity via a second link, an indication of a first identifier (ID) of the UE used for sidelink communications with a wireless node on a first link" as recited in independent claim 1. 
Cheng describes "UE-1 may send an inactive request message (e.g., a PC5 inactive request message) to the RAN node to inform the RAN node of switching between mode, as in step 3" and "includes an identifier for the peer UE (e.g., the RSU)."2 
Although Cheng describes the UE-1 sends an inactive request message to the RAN node with an identifier for the peer UE, Cheng fails to teach the UE sends an indication of a first ID of the UE used for sidelink communications as recited in claim 1. 
For at least these reasons, claim 1 is believed allowable. Claims dependent thereon are also believed allowable at least due their dependence from an allowable base claim and for reciting additional distinguishing features.3 Applicant respectfully requests withdrawal of the rejection and allowance of the claims.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Cheng clearly teaches, providing, to a network entity (see Fig.9, RAN node) via a second link (see Fig.8, Fig.9, Uu link of Fig.8, see  para. 0114), an indication of a first identifier (ID) of the UE (see para. 0110, UE-1 send a registration request to the peer UE or RSU via the PC5 interface, the registration request  include an identifier of UE-1 and allow the peer UE to use the identifier in subsequent resources scheduling management. The peer UE, e.g., the RSU, send a registration acknowledgement message to the UE, where the registration is confirmed and the peer UE use the identifier for UE-1 in resources scheduling control) used for sidelink communications with a wireless node (see Fig.9, RSU) on a first link (see para. 0112, step 3, UE-1 send an inactive request message (e.g., a PC5 inactive request message, see para. 0093, Sidelink communications include transmission between two or more devices on a sidelink communications link (e.g., using a PC5 interface)) to the RAN node to inform the RAN node of switching between mode, as in step 3, also the inactive request message includes an identifier for the peer UE (e.g., the RSU) that  provide the scheduling service for UE-1. In the authorization process, e.g., step 1 of FIG. 9, UE-1 also learn the peer UE's (e.g., the RSUs) identifier that UE-1 will use in the inactive request message); 
receiving information from the network entity (see para. 0115-0117, step 4, UE-1 determines to switch back to mode 3 operation. For instance, UE-1 leaving the coverage of the RSU, the connection to the RSU is lost, or the like. UE-1 sends a resume message (e.g., a PC5 resume message) to the RAN node, and includes the resume ID that UE-1 received in the inactive acknowledgments message (e.g., the PC5 inactive acknowledgment message of step 4)); 
adjusting one or more parameters based on the information (see para. 0115-0117, the RAN node adjust the configuration for the RSU, including increasing or decreasing the resources allocated to the RSU/peer UE, see also Fig.10, para. 0123-0126, the base station increase or decrease resources allocated to the second UE for peer UE scheduling mode operations by increasing or decreasing the RSU resources allocation block (which include a pool of resources allocated for sidelink communications)); and 
communicating with the network entity via the second link based on the one or more adjusted parameters (see para. 0117, step 5, the area ID also be a list of peer UE or RSU IDs. As such, when UE-1 moves into an area that is not covered by the area ID, UE-1 perform the operation to resume sidelink communications scheduled by the RAN node (e.g., the PC5 resume operation, as in steps 5 and 6) and switch back to Mode 3 operation, see also Fig.10, para. 0123-0126).

The applicant further argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … In addition, the OA states that "claim 14 is rejected the same way as claim 1."4 Claim 14, however, recites a wireless node "receiving one or more sidelink messages from a user equipment (UE) via a first link using a first identifier (ID) for the UE." Claim 1 does not recite a wireless node that receives one or more sidelink message from a UE using a first identifier for the UE. Instead, claim 1 recites a UE sends an indication to a network entity including a first ID of the UE. Further, claim 14 recites "receiving, via a second link, a request from a network entity for information associated with at least the first ID." In contrast, claim 1 does not recite any request for information. Moreover, claim 14 recites "transmitting, via the second link, a message to the network entity including the requested information associated with the first ID." Claim 1 does not a wireless node transmitting requested information to a network entity. Accordingly, Applicant submits that the OA fails to establish a prima facie case of unpatentability of claim 14. Further, the portions of Cheng cited for claim 1 describe the UE-1 sends an inactive request message to the RAN node with an identifier for the peer UE, however, the cited portions of Cheng fails to teach a wireless node "receiving one or more sidelink messages from a user equipment (UE) via a first link using a first identifier (ID) for the UE," "receiving, via a second link, a request from a network entity for information associated with at least the first ID," and "transmitting, via the second link, a message to the network entity including the requested information associated with the first ID" as recited in claim 14. 
For at least these reasons, claim 14 is believed allowable. 
The examiner respectfully disagrees with the argument above. Claim 14 corresponds to a wireless node, and is rejected the same way as claim 1. Per above cited reasons claim 14 is not allowable.

	Under the broadest reasonable interpretation, the system as disclosed by Cheng, reads upon “providing, to a network entity via a second link, an indication of a first identifier (ID) of the UE used for sidelink communications with a wireless node on a first link; receiving information from the network entity; adjusting one or more parameters based on the information; and communicating with the network entity via the second link based on the one or more adjusted parameters” as recites in the claim.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12, 14-17, and 19-29  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al (US Pub. No.:2020/0154501).

As per claim 1, Cheng disclose A method for wireless communications by a user equipment (UE) (see Fig.9, UE 1), comprising: 
providing, to a network entity (see Fig.9, RAN node) via a second link (see Fig.8, Fig.9, Uu link of Fig.8, see  para. 0114), an indication of a first identifier (ID) of the UE (see para. 0110, UE-1 send a registration request to the peer UE or RSU via the PC5 interface, the registration request  include an identifier of UE-1 and allow the peer UE to use the identifier in subsequent resources scheduling management. The peer UE, e.g., the RSU, send a registration acknowledgement message to the UE, where the registration is confirmed and the peer UE use the identifier for UE-1 in resources scheduling control) used for sidelink communications with a wireless node (see Fig.9, RSU) on a first link (see para. 0112, step 3, UE-1 send an inactive request message (e.g., a PC5 inactive request message, see para. 0093, Sidelink communications include transmission between two or more devices on a sidelink communications link (e.g., using a PC5 interface)) to the RAN node to inform the RAN node of switching between mode, as in step 3, also the inactive request message includes an identifier for the peer UE (e.g., the RSU) that  provide the scheduling service for UE-1. In the authorization process, e.g., step 1 of FIG. 9, UE-1 also learn the peer UE's (e.g., the RSUs) identifier that UE-1 will use in the inactive request message); 
receiving information from the network entity (see para. 0115-0117, step 4, UE-1 determines to switch back to mode 3 operation. For instance, UE-1 leaving the coverage of the RSU, the connection to the RSU is lost, or the like. UE-1 sends a resume message (e.g., a PC5 resume message) to the RAN node, and includes the resume ID that UE-1 received in the inactive acknowledgments message (e.g., the PC5 inactive acknowledgment message of step 4)); 
adjusting one or more parameters based on the information (see para. 0115-0117, the RAN node adjust the configuration for the RSU, including increasing or decreasing the resources allocated to the RSU/peer UE, see also Fig.10, para. 0123-0126, the base station increase or decrease resources allocated to the second UE for peer UE scheduling mode operations by increasing or decreasing the RSU resources allocation block (which include a pool of resources allocated for sidelink communications)); and 
communicating with the network entity via the second link based on the one or more adjusted parameters (see para. 0117, step 5, the area ID also be a list of peer UE or RSU IDs. As such, when UE-1 moves into an area that is not covered by the area ID, UE-1 perform the operation to resume sidelink communications scheduled by the RAN node (e.g., the PC5 resume operation, as in steps 5 and 6) and switch back to Mode 3 operation, see also Fig.10, para. 0123-0126).

As per claim 2, Cheng disclose the method of claim 1.

Cheng further disclose wherein the wireless node has a connection to the network entity (see Fig.8, RSU 805 connected to the RAN node, see para. 0115, the RAN node adjust the configuration for the RSU since the RSU is under the RAN node's control, has a connection to the network entity).

As per claim 3, Cheng disclose the method of claim 1.

Cheng further disclose wherein the network entity comprises a cellular base station (see Fig.8, RAN node 110).

As per claim 4, Cheng disclose the method of claim 1.

Cheng further disclose the method further comprising providing information to the network entity regarding an address of the wireless node (see para. 0095, 0112, UE-1  send an inactive request message (e.g., a PC5 inactive request message) to the RAN node to inform the RAN node of switching between mode, as in step 3. The inactive request message includes an identifier {an address of the wireless node} for the peer UE (e.g., the RSU) that provides the scheduling service for UE-1. In the authorization process, e.g., step 1 of FIG. 9, UE-1 also learn the peer UE's (e.g., the RSUs) identifier that UE-1 will use in the inactive request message).

As per claim 5, Cheng disclose the method of claim 4.

Cheng further disclose wherein the information regarding the address of the wireless node is provided via a zone ID use for the sidelink communication with the wireless node (see para. 0115-0118, in step 4, the RAN node provide an area ID (e.g., a PC5 RAN area ID) in the inactive acknowledgment message (e.g., the PC5 inactive acknowledgment message). The area ID identify the area (e.g., a geographic area, cell, location, or the like) in which the mode 3.5 operation is authorized. The area ID is in the form of some IDs announced by the RAN node (e.g., ECGIs, 5G cell IDs, tracking area IDs, registration area IDs, etc.) and when UE-1 moves out of the area indicated by the area ID, and UE-1 has discovered and associated with a new peer UE or RSU, UE-1 directly request for the authorization of an additional mode 3.5 operation by repeating step 3 and 4).

As per claim 6, Cheng disclose the method of claim 1.

Cheng further disclose wherein the first ID is provided to the network entity using a radio resource control (RRC) message (see para. 0110-0112, The peer UE, e.g., the RSU, send a registration acknowledgement message to the UE, where the registration is confirmed and the peer UE may use the identifier for UE-1 in resources scheduling control, and the request is in the form of an RRC message).

As per claim 7, Cheng disclose the method of claim 6.

Cheng further disclose wherein the RRC message comprises UE assistance information (UAI) (see para. 0110-0112, to obtain the scheduling service from the peer UE, e.g., the RSU, UE-1 may first seek authorization from the peer UE. The authorization may be in the form of explicit signaling with the peer UE, or an implicit authorization by checking announcements from the peer UE. In case of the explicit signaling, UE-1 may send a registration request to the peer UE or RSU via the PC5 interface. The request may be in the form of an RRC message, a PC5 signaling message, an application layer signaling message, or any combination thereof).

As per claim 8, Cheng disclose the method of claim 1.

Cheng further disclose wherein the first ID comprises a medium access control (MAC) layer ID or an application layer ID of the UE used for the sidelink communication(see para. 0110-0112, from the broadcast information, UE-1 also learn how to interact with the peer UE for the resources scheduling operation, e.g., whether to use MAC-CEs or RRC messages in setting up resources management. After this procedure, as identified by step 1 in FIG. 9, the UE-1 starts using the RSU's scheduling for its sidelink (e.g., PC5) operation, as in step 2 of FIG. 9).

As per claim 10, Cheng disclose the method of claim 1.

Cheng further disclose the method further comprising: providing security information associated with the first ID, when providing the first ID to the network entity (see para. 0115-0116, the resume ID allows the RAN node to identify the stored context of UE-1 and validate the authenticity of the resume request. In one aspect, the resume ID may include some portion that is verifiable (e.g., cryptically verifiable) based on the security context of UE-1 that may be stored at the RAN node).

As per claim 11, Cheng disclose the method of claim 1.

Cheng further disclose wherein: the sidelink communication conveys at least one of position information, speed information,  path information, or a combination thereof, of the UE to the wireless node (see para. 0112, 0113, the RAN node determines that UE-1 is allowed to switch to the peer UE scheduling mode, i.e., mode 3.5, based on a variety of information, which may include the UE's subscription information, the identifier of the peer UE and whether the peer UE is allowed to perform mode 3.5 scheduling, the location of the UE, time of the day, radio conditions of the area); and the one or more parameters comprise one or more parameters related to beams used for communication between the UE and the network entity (see para. 0066,  DL/UL control data. UL and DL subframes for NR is described in more detail below with respect to FIGS. 6 and 7. Beamforming is supported and beam directions are dynamically configured. MIMO transmissions with precoding are also be supported. MIMO configurations in the DL support up to 8 transmit antennas with multi-layer DL transmissions up to 8 streams and up to 2 streams per UE 120. Multi-layer transmissions with up to 2 streams per UE are supported).

As per claim 12, Cheng disclose the method of claim 1.

Cheng further disclose wherein the UE is located in or in proximity to a device associated with the sidelink communication (see Fig.9, step 2, para. 0111, , the peer UE, e.g., RSU, may periodically broadcast information for the UEs to know the existence of the peer UE and its capability of resources scheduling, e.g., Mode 3.5. From the broadcast information, UE-1 may also learn how to interact with the peer UE for the resources scheduling operation, e.g., whether to use MAC-CEs or RRC messages in setting up resources management. After this procedure, as identified by step 1 in FIG. 9, the UE-1 may start using the RSU's scheduling for its sidelink (e.g., PC5) operation, as in step 2 of FIG. 9).

As per claim 14, claim 14 is rejected the same way as claim 1.
As per claim 15, claim 15 is rejected the same way as claim 2.
As per claim 16, claim 16 is rejected the same way as claim 3.
As per claim 17, claim 17 is rejected the same way as claim 8.
As per claim 19, claim 19 is rejected the same way as claim 10.
As per claim 20, claim 20 is rejected the same way as claim 11.
As per claim 21, claim 21 is rejected the same way as claim 1.
As per claim 22, claim 22 is rejected the same way as claim 2.
As per claim 23, claim 23 is rejected the same way as claim 3.

As per claim 24, Cheng disclose the method of claim 21.

Cheng further disclose the method further comprising obtaining, from the UE, information regarding a location of the wireless node (see para. 0115-0118, in step 4, the RAN node provides an area ID (e.g., a PC5 RAN area ID) in the inactive acknowledgment message (e.g., the PC5 inactive acknowledgment message). The area ID may identify the area (e.g., a geographic area, cell, location, or the like) in which the mode 3.5 operation is authorized. The area ID may be in the form of some IDs announced by the RAN node (e.g., ECGIs, 5G cell IDs, tracking area IDs, registration area IDs, etc.) and when UE-1 moves out of the area indicated by the area ID, and UE-1 has discovered and associated with a new peer UE or RSU, UE-1 may directly request for the authorization of an additional mode 3.5 operation by repeating step 3 and 4).

As per claim 25, claim 25 is rejected the same way as claim 5.

As per claim 26, Cheng disclose the method of claim 24.

Cheng further disclose wherein: the network entity comprises a central unit; and the method further comprises providing a second ID associated with the UE to at least one of: a distributed unit (DU) or remote unit (RU), or a combination thereof (see para. 0081, Fig.4, Tx/Rx processing may be performed in the central unit, while other processing is performed at the distributed units. In one aspect, in accordance with one or more aspects as shown in the diagram, the base station mod/demod 432 may be in the distributed units, see also para. 0094, 0117-0118, in step 4, the RAN node may provide an area ID (e.g., a PC5 RAN area ID) in the inactive acknowledgment message (e.g., the PC5 inactive acknowledgment message). The area ID may identify the area (e.g., a geographic area, cell, location, or the like) in which the mode 3.5 operation is authorized. The area ID may be in the form of some IDs announced by the RAN node (e.g., ECGIs, 5G cell IDs, tracking area IDs, registration area IDs, etc.). Alternatively, the area ID may also be a list of peer UE or RSU IDs).

As per claim 27, claim 27 is rejected the same way as claim 10.

As per claim 28, Cheng disclose the method of claim 27.

Cheng further disclose the method further comprising: obtaining a request from the UE to adjust the one or more parameters; authorizing the request from the UE, based on at least one of the first ID and security information (see para. 0115-0116, the resume ID allows the RAN node to identify the stored context of UE-1 and validate the authenticity of the resume request. In one aspect, the resume ID may include some portion that is verifiable (e.g., cryptically verifiable) based on the security context of UE-1 that may be stored at the RAN node); and outputting the request to the wireless node for the information after the authorization (see para. 0095, 0112, UE-1  send an inactive request message (e.g., a PC5 inactive request message) to the RAN node to inform the RAN node of switching between mode, as in step 3. The inactive request message includes an identifier for the peer UE (e.g., the RSU) that may provide the scheduling service for UE-1. In the authorization process, e.g., step 1 of FIG. 9, UE-1 also learn the peer UE's (e.g., the RSUs) identifier that UE-1 will use in the inactive request message).

As per claim 29, claim 29 is rejected the same way as claim 11.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Pub. No.:2020/0154501), and further in view of Aldana (US Pub. No.:2020/0120458).

As per claim 9, Cheng disclose the method of claim 1.

Cheng however does not explicitly disclose wherein the sidelink communication comprises one or more broadcast.

Aldana however disclose wherein a sidelink communication comprises one or more broadcast (see Fig.57, Fig.59, para. 0590, terminal devices 5706 and 5708  identify terminal devices for coordination in stages 5902a and 5902b. In some aspects, this includes transmitting discovery signals (e.g., broadcasted signals that identify the transmitting device and can be used by other devices to detect and identify the transmitting device) via sidelink interfaces (at their respective communication processors 5010), which other proximate terminal devices within radio range to receive).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a sidelink communication comprises one or more broadcast, as taught by Aldana, in the system of Cheng, so as to coordination in channel selection and scheduling which is useful in enabling all nearby vehicular communication devices to communicate with each other, see Aldana, paragraphs 256-257.

As per claim 18, claim 18 is rejected the same way as claim 9.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Pub. No.:2020/0154501), and further in view of Lee (US Pub. No.:2021/0273714).

As per claim 13, Cheng disclose the method of claim 12.

Cheng however does not explicitly disclose further comprising obtaining the first ID from the device associated with the sidelink communication via a local wireless connection, from user entry, or from scanning a quick response (QR) code.

Lee however disclose obtaining the first ID from the device associated with the sidelink communication via a local wireless connection, from user entry, or from scanning a quick response (QR) code (see Fig.10, para. 0247-0254, 0336, when the autonomous vehicle obtains the driver's selection, the autonomous vehicle may select a specific target vehicle using an artificial intelligence (AI) technology. Herein, the autonomous vehicle is identify the specific target vehicle using a number plate of the target vehicle or QR code information related to the target vehicle. For example, the autonomous vehicle sense the QR code information of the target vehicle in infrared/visible area).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of obtaining the first ID from the device associated with the sidelink communication via a local wireless connection, from user entry, or from scanning a quick response (QR) code, as taught by Lee, in the system of Cheng, so as to implement a method for accurately and rapidly searching for an optimal beam adaptively to changes in a relative location of a vehicle changing in real time using a determined optimal beam and an image for an opponent vehicle, see Lee, paragraphs 9-10.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Pub. No.:2020/0154501), and further in view of Wu (US Pub. No.:2020/0146094).

As per claim 30, Cheng disclose the method of claim 29.

Cheng however does not explicitly disclose wherein the one or more parameters comprise one or more parameters related to beams used for communication between the UE and network entity.

Lee however disclose wherein one or more parameters comprise one or more parameters related to beams used for communication between the UE and network entity (see para. 0086, Beamforming, which may also be referred to as spatial filtering, directional transmission, or directional reception, is a signal processing technique that may be used at a transmitting device or a receiving device (e.g., a base station 105 or a UE 115) to shape or steer an antenna beam (e.g., a transmit beam or receive beam) along a spatial path between the transmitting device and the receiving device. Beamforming may be achieved by combining the signals communicated via antenna elements of an antenna array such that signals propagating at particular orientations with respect to an antenna array experience constructive interference while others experience destructive interference. The adjustment of signals communicated via the antenna elements may include a transmitting device or a receiving device applying certain amplitude and phase offsets to signals carried via each of the antenna elements associated with the device. The adjustments associated with each of the antenna elements may be defined by a beamforming weight set associated with a particular orientation (e.g., with respect to the antenna array of the transmitting device or receiving device, or with respect to some other orientation).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein one or more parameters comprise one or more parameters related to beams used for communication between the UE and network entity, as taught by Wu, in the system of Cheng, so as to  provide efficient techniques for V2X communication links, see Wu, paragraphs 4-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bharadwaj et al (US Pub. No.:2020/0107172) – see Fig.5, para. 0061, “FIG. 5C is another example of a diagram 575 of scheduling resources for side-link communication by RSU for various traffic patterns. Specifically, for fixed packet size packets with low latency (e.g., 5 ms) packets, the RSU 205 may allocate multiple resources to one or more UEs 104 in the resource pool 320 in order to maintain tight quality of service (QoS) requirements. For example, with respect to the first UE 104-a, the RSU 205 may allocate a first set of resources 580-a and a second set of resources 580-b in the resource pool of the same frame. Similarly, the RSU 205 may allocate different first set of resources 582-a and a second set of resources 582-b in the resource pool of the same frame to the second UE 104-b. The periodicity of the first set and the second set of resources may be adjusted within the frame itself. However, by providing non-continuous resources within the resource pool, the RSU 205 is able to maintain a tight QoS for the UEs 104 with low latency (e.g., less than latency threshold) requirements”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469